This is an action for abuse of process, etc., brought by plaintiff against defendant, alleging damages. The defendant demurred to the complaint. The demurrer was overruled by the court below. Defendant excepted, assigned error, and appealed to the Supreme Court.
We think the court below properly overruled the demurrer of defendant. We will not analyze the complaint in detail, as the defendant must answer and a trial will be had. We think the *Page 668 
allegations sufficient, at least, to base a cause of action on for abuse of process. Ledford v. Smith, ante, 447.
While the complaint was lengthy, yet under our liberal practice (C. S., 535), if it sets forth one good cause of action it cannot be overthrown by demurrer. The general rule is that, if there is any cause of action stated in the complaint, however inartificially expressed, the demurrer will be overruled. If the defendant desired a more certain and definite statement of the alleged cause of action, the proper remedy was a motion to "require the pleading to be made definite and certain by amendment." N.C. Code, 1935 (Michie), sec. 537.
For the reasons given, the judgment of the court below is
Affirmed.